DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b)
In claim 3, line 2, the limitation of ”the head structure” renders the claim indefinite because it lacks antecedent basis and no head structure was previously recited.  Therefore, it is suggested Applicant change “the head structure” in claim 3, line 2 to “a head structure”.  For examination purposes, the limitation will be interpreted and examined as “the multi-transistor logic structure” recited in claim 1.  Correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebmann (US 2020/0075592).
Regarding claim 1, Liebmann discloses, in at least figure 8B and related text, a device comprising: 
a multi-transistor logic structure ([36], [48]-[52], [54], figure) for use in memory architecture ([4]) (the limitation of “for use in memory architecture” has not patentable weight because it is interpreted as intended use), 
wherein the multi-transistor logic structure ([36], [48]-[52], [54], figure) includes a pair of P-type transistors (P1/P2, P4/P3, [36], figure) that are arranged in a P-over-P multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 2, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a header structure (the limitation of “a header structure” has not patentable weight because it is interpreted as intended use) that includes the pair of P-type transistors as a first pair of P-type transistors (P1/P2, [36], figure), and 
the header structure includes a second pair of P-type transistors (P4/P3, [36], figure) that are arranged in a first single stack with the first pair of P-type transistors (P1/P2, [36], figure) in a first P-over-P- over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 3, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the header structure (it is interpreted as the multi-transistor logic structure claimed in claim 1, [36], [48]-[52], [54], figure) includes a third pair of P-type transistors (P1/P2, [36], figure) and a fourth pair of P-type transistors (P4/P3, [36], figure) that are arranged in a second single stack with the third pair of P-type transistors (P1/P2, [36], figure) in a second P-over-P-over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 4, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a precharge structure (the limitation of “a precharge structure” has not patentable weight because it is interpreted as intended use) that includes the pair of P-type transistors as a first pair of P-type transistors (P1/P2, [36], figure), and 
the precharge structure includes a second pair of P-type transistors (P4/P3, [36], figure) that are arranged in a first single stack with the first pair of P-type transistors (P1/P2, [36], figure) in a first P-over-P- over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 6, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a read multiplexer structure (the limitation of “a read multiplexer structure” has not patentable weight because it is interpreted as intended use) that includes the pair of P-type transistors as a first pair of P-type transistors (P1/P2, [36], figure), and 
the read multiplexer structure includes a second pair of P-type transistors (P4/P3, [36], figure) that are arranged in a first single stack with the first pair of P-type transistors (P1/P2, [36], figure) in a first P-over-P- over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 7, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a write multiplexer structure for use in the memory architecture (the limitation of “a write multiplexer structure for use in the memory architecture” has not patentable weight because it is interpreted as intended use), and 
the write multiplexer structure includes a pair of N-type transistors (N1/N2, N4/N3, [36], figure) arranged in an N-over-N multi-transistor stack (N1/N2/N4/N3, [36], figure).
Regarding claim 8, Liebmann discloses the device of claim 7 as described above.
Liebmann further discloses, in at least figure 8B and related text, the write multiplexer structure includes the pair of N-type transistors as a first pair of N-type transistors (N1/N2, [36], figure), and the write multiplexer structure includes a second pair of N-type transistors (N4/N3, [36], figure) that are arranged in a single stack with the first pair of N-type transistors (N1/N2, [36], figure) in an N-over-N- over-N-over-N (NNNN) multi-transistor stack (N1/N2/N4/N3, [36], figure).
Regarding claim 9, Liebmann discloses the device of claim 1 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a sense amplifier structure (the limitation of “a sense amplifier structure” has not patentable weight because it is interpreted as intended use) that includes the pair of P-type transistors as a first pair of P-type transistors (P1/P2, [36], figure), and 
the sense amplifier structure includes a second pair of P-type transistors (P4/P3, [36], figure) that are arranged in a first single stack with the first pair of P-type transistors (P1/P2, [36], figure) in a first P-over-P- over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Regarding claim 12, Liebmann discloses, in at least figure 8B and related text, a device comprising: 
a multi-transistor logic structure ([36], [48]-[52], [54], figure) for use in memory architecture ([4]) (the limitation of “for use in memory architecture” has not patentable weight because it is interpreted as intended use), 
wherein the multi-transistor logic structure ([36], [48]-[52], [54], figure) includes a pair of N-type transistors (N1/N2, N4/N3, [36], figure) that are arranged in a N-over-N multi-transistor stack (N1/N2/N4/N3, [36], figure).
Regarding claim 13, Liebmann discloses the device of claim 12 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a write multiplexer structure for use in the memory architecture (the limitation of “a write multiplexer structure for use in the memory architecture” has not patentable weight because it is interpreted as intended use), and 
the write multiplexer structure includes a pair of N-type transistors (N1/N2, N4/N3, [36], figure) arranged in an N-over-N multi-transistor stack (N1/N2/N4/N3, [36], figure).
Regarding claim 16, Liebmann discloses the device of claim 12 as described above.
Liebmann further discloses, in at least figure 8B and related text, the multi-transistor logic structure ([36], [48]-[52], [54], figure) refers to a read multiplexer structure (the limitation of “a read multiplexer structure” has not patentable weight because it is interpreted as intended use) that includes the pair of P-type transistors as a first pair of P-type transistors (P1/P2, [36], figure), and 
the read multiplexer structure includes a second pair of P-type transistors (P4/P3, [36], figure) that are arranged in a first single stack with the first pair of P-type transistors (P1/P2, [36], figure) in a first P-over-P- over-P-over-P (PPPP) multi-transistor stack (P1/P2/P4/P3, [36], figure).
Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulford (US 2020/0411518).
Regarding claim 19, Fulford discloses, in at least figures 1A, 4, 16, and related text, a device comprising: 
a multi-transistor logic structure ([5]-[6], figures) for use in memory architecture (the limitation of “for use in memory architecture” has not patentable weight because it is interpreted as intended use), 
wherein the multi-transistor logic structure ([5]-[6], figures) includes multiple transistors (“PFET”, [14], figures) that are arranged in a single multi-transistor stack (stack of pfets, figures) used to increase strength of the device.
Regarding claim 20, Fulford discloses the device of claim 19 as described above.
Fulford further discloses, in at least figure 16 and related text, the multiple transistors ([5]-[6], figures) include P-type transistors (“PFET”, [14], figures) or N-type transistors arranged in the single multi-transistor stack (stack of pfets, figures) with a common-gate ([24], [37]) that is used to increase the strength of the device by a factor of two or more (figures).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 4, and 5 that recite “the precharge structure includes a third pair of P-type transistors and a fourth pair of P-type transistors that are arranged in a second single stack with the third pair of P- type transistors in a second P-over-P-over-P-over-P (PPPP) multi-transistor stack, and at least one of the pairs of P-type transistors in the first single stack or the second single stack are unused” in combination with other elements of the base claims 1, 4, and 5.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 9, and 10 that recite “the sense amplifier structure includes a third pair of P-type transistors and a fourth pair of P-type transistors that are arranged in a second single stack with the third pair of P-type transistors in a second P-over-P-over-P-over-P (PPPP) multi-transistor stack, and at least three of the P-type transistors in the first single stack and the second single stack are unused” in combination with other elements of the base claims 1, 9, and 10.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “at least one of the pairs of N-type transistors in the first pair of N-type transistors or the second pair of N-type transistors are unused” in combination with other elements of the base claims 1 and 11.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 and 14 that recite “the second stack of P-type transistors are arranged in a second P-over-P-over-P- over-P (PPPP) multi-transistor stack” in combination with other elements of the base claims 12 and 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 and 15 that recite “the second stack of P-type transistors are arranged in a second P-over-P-over-P- over-P (PPPP) multi-transistor stack, and at least two of the P-type transistors in the first stack or the second stack are unused” in combination with other elements of the base claims 12 and 15.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 and 17 that recite “at least one of the pairs of N-type transistors in the first pair of N-type transistors or the second pair of N-type transistors are unused” in combination with other elements of the base claims 12 and 17.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 and 18 that recite “the second stack of P-type transistors are arranged in a second P-over-P-over-P- over-P (PPPP) multi-transistor stack, and at least three of the P-type transistors in the first single stack and the second single stack are unused” in combination with other elements of the base claims 12 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811